Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/549,674 filed on 12/13/2021. This application is a Continuation of 16/656,365 filed on 10/17/2019 (now patent US 11,201,839 B2). A preliminary amendment filed on 04/07/22 is entered. Claims 1-17 are cancelled. Claims 18-39 are new. Claims 18-39 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 04/07/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Objections
Claims 34-35 are objected to because of the following informalities:
Claim 34 should read:  “…wherein the wireline network comprises at least a portion of a radio frequency (RF) hybrid fiber coaxial (HFC) cable network”.
Claim 35 should read:  “… wherein the accessing data from the plurality of data packets indicative of [[(ii)]] at least one parameter relating to ....”
Appropriate correction/s is/are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,201,839 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would have been obvious over, the reference claims of US 11,201,839 B2.

The following table shows a mapping of the respective claims of the instant application against the claims of US 11,201,839 B2.  

Instant Application 17/549,674
Patent US 11,201,839 B2
18. (New) A computerized apparatus configured for classifying packetized data traffic, the computerized apparatus comprising: a digital processing apparatus; one or more network interfaces in communication with the digital processing apparatus; and a storage device in communication with the digital processing apparatus and having at least one computer program disposed thereon and comprising a plurality of instructions configured to, when executed on the digital processing apparatus: 
receive a plurality of data packets issued from a user device; 
access first data from the plurality of data packets indicative of at least one parameter; 

based at least on the accessed first data, cause sorting of each of the received plurality of data packets into one of a plurality of packet traffic categories comprising at least a first packet traffic category and a second packet traffic category; and 

based at least on the sorting, utilize (i) at least a first type of bearer configured for carrying respective ones of the plurality of data packets in the first packet traffic category, and (ii) at least a second type of bearer configured for carrying respective ones of the plurality of data packets in the second packet traffic category, from the computerized apparatus to at least one destination.  
1. A computerized apparatus configured for classifying packetized data traffic, the computerized apparatus comprising: a digital processing apparatus; one or more network interfaces in communication with the digital processing apparatus; and a storage device in communication with the digital processing apparatus and having at least one computer program disposed thereon in the form of a plurality of instructions configured to, when executed on the digital processing apparatus: 
receive a plurality of data packets issued from a user device; 
access first data from the plurality of data packets indicative of at least one destination network address; 
access second data from the plurality of data packets indicative of at least one QoS management parameter; 
based at least on the accessed first data, cause a first sorting of the received plurality of data packets into either low-latency traffic or best-effort traffic; 
based at least on the accessed second data, subsequent to the first sorting, cause a re-sorting of the received plurality of data packets; and 
in accordance with the re-sorting, utilize one or more of a low-latency bearer or a best-efforts bearer each configured for carrying respective ones of the plurality of data packets from the computerized apparatus to the at least one destination network address.
32. (New) A computerized method of parsing packetized data traffic using at least a computerized packet processing apparatus of a network, the computerized method comprising: 


receiving at the computerized packet processing apparatus a plurality of data packets relating to data transmitted from a computerized user device; 
accessing data from the plurality of data packets, the accessed data indicative of (i) at least one destination for the plurality of data packets, and (ii) at least one parameter relating to handling of the plurality of packets during at least a portion of routing of packets to the at least one destination; 
based at least on the accessed data, causing sorting of at least a portion of the received plurality of data packets into a packet traffic category associated with low-latency packet processing; and 


causing use of at least a first type of bearer configured for carrying the plurality of sorted data packets from the computerized apparatus to the at least one destination.  
1. A computerized apparatus configured for classifying packetized data traffic, the computerized apparatus comprising: a digital processing apparatus; one or more network interfaces in communication with the digital processing apparatus; and a storage device in communication with the digital processing apparatus and having at least one computer program disposed thereon in the form of a plurality of instructions configured to, when executed on the digital processing apparatus: 
receive a plurality of data packets issued from a user device; 
access first data from the plurality of data packets indicative of at least one destination network address; access second data from the plurality of data packets indicative of at least one QoS management parameter; 

based at least on the accessed first data, cause a first sorting of the received plurality of data packets into either low-latency traffic or best-effort traffic; 
based at least on the accessed second data, subsequent to the first sorting, cause a re-sorting of the received plurality of data packets; and 
in accordance with the re-sorting, utilize one or more of a low-latency bearer or a best-efforts bearer each configured for carrying respective ones of the plurality of data packets from the computerized apparatus to the at least one destination network address.
37. (New) A computerized method of parsing packetized data traffic using at least a computerized packet processing apparatus of a network, the computerized method comprising: 


receiving at the computerized packet processing apparatus a plurality of data packets relating to data transmitted from a computerized user device; 
accessing data from the plurality of data packets,

 the accessed data comprising data relating to a plurality of network partitions or slices to be used for handling respective subsets of the plurality of data packets during at least a portion of routing of the respective subsets of the plurality of data packets to one or more destinations; 
based at least on the accessed data, causing sorting of at least some of the respective subsets of data packets into respective at least two packet traffic categories, at least one of the at least two packet traffic categories associated with packet processing intended to at least meet one or more latency requirements; and 

causing selection of at least a first type of data bearer configured for carrying at least some of the plurality of sorted data packets associated with at least one of the subsets from the computerized apparatus to the one or more destinations consistent with the one or more latency requirements.  
1. A computerized apparatus configured for classifying packetized data traffic, the computerized apparatus comprising: a digital processing apparatus; one or more network interfaces in communication with the digital processing apparatus; and a storage device in communication with the digital processing apparatus and having at least one computer program disposed thereon in the form of a plurality of instructions configured to, when executed on the digital processing apparatus: 
receive a plurality of data packets issued from a user device; 
access first data from the plurality of data packets indicative of at least one destination network address; 
access second data from the plurality of data packets indicative of at least one QoS management parameter; 



based at least on the accessed first data, cause a first sorting of the received plurality of data packets into either low-latency traffic or best-effort traffic; 

based at least on the accessed second data, subsequent to the first sorting, cause a re-sorting of the received plurality of data packets; and 
in accordance with the re-sorting, utilize one or more of a low-latency bearer or a best-efforts bearer each configured for carrying respective ones of the plurality of data packets from the computerized apparatus to the at least one destination network address.



Claim 18 of the instant application merely broadens the scope of claim 1 of US 11,201,839 B2. A single sorting based on the first data is broader than the sorting based on the first data and resorting based on the second data. It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claim 32 of the instant application recites claims from the perspective of a method and merely broadens the scope of claim 1 of US 11,201,839 B2. 

Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,201,839 B2 in view of Jin et al. (US 20220007274 A1; hereinafter “Jin”).

Regarding claim 37, the claim 1 of US 11,201,839 B2 includes all the limitations of claim 37 of the instant application, except the claim element, “the accessed data comprising data relating to a plurality of network partitions or slices to be used for handling respective subsets of the plurality of data packets during at least a portion of routing of the respective subsets of the plurality of data packets to one or more destinations”. 
However, in the same field of endeavor, Jin discloses accessing data relating to a plurality of network partitions or slices ([0096] the access network device may be a gNB or a transmission point (TRP or TP) in a 5G system such as an NR system; [0110] A network slice (network slice, NS) includes a complete network function. One physical network may include one or more network slices, and different network slices may meet different service requirements, for example, a latency, bandwidth, security, and reliability; [0111] the network slice identification information is used to indicate a service that can be initiated by the terminal device in a current registration area.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 11,201,839  B2 based on this teaching from Jin and broaden the scope to derive claim 37, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to allocate prioritized bearer resources to meet the traffic QoS needs of a network slice and improve network performance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 18 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 20200053018 A1; hereinafter “White”) in view of Sun (US 20120275401 A1).

Regarding claim 18, White discloses a computerized apparatus configured for classifying packetized data traffic, the computerized apparatus comprising: a digital processing apparatus; one or more network interfaces in communication with the digital processing apparatus ([0005] and Fig. 1: Gateway 104 communicates with a cable modem termination system (CMTS) 110 (= a computerized apparatus configured for classifying packetized data traffic) over connection 112 using a DOCSIS 3.1 protocol. Connection 112 may be, for example, a coaxial cable or a fiber-optic link.); and 
a storage device in communication with the digital processing apparatus and having at least one computer program disposed thereon and comprising a plurality of instructions ([0068] FIG. 4 is a flow chart diagram of an exemplary dual channel queue process 400 for scheduling latency-sensitive traffic and latency-insensitive traffic. Process 400 may be implemented, for example, by a processor (e.g., through computer-executable instructions) and, or in cooperation with, scheduler 300.) configured to, when executed on the digital processing apparatus: 
receive a plurality of data packets issued from a user device; access first data from the plurality of data packets indicative of at least one parameter ([Abstract] A scheduling device for managing a packet queue of a communication gateway includes a receiving portion configured to receive data packets according to at least one communication protocol; [0004] and Fig. 1: In the upstream direction, network 100 includes a Wi-Fi device 102, which communicates with a gateway 104 over a wireless communication pathway 106; [0057] and Fig. 3: scheduler 300 is implemented within the operation of a CM, but may alternatively, or additionally, be implemented within the operation of a CMTS (= a computerized apparatus configured for classifying packetized data traffic). Scheduler 300 includes a classification module 302 that is configured to track the received upstream traffic and classify service flows as being one of active and inactive; thus, the scheduler 300 receives data packets issued from a WiFi device 102 (= a user device)); 
access first data from the plurality of data packets indicative of at least one parameter ([0031] and Fig. 5: The packet classifier 101 is configured to receive a data packet 102a comprising packet header data 201a via one of the input ports P1, and upon receipt thereof, to perform a first comparison. This first comparison comprises comparing the header data 201a of the received data packet with feature definition data 203, 205. In examples described herein, the feature definition data corresponds directly to header fields of the data packet, so e.g. a source and/or destination IP address field, a DSCP field, a destination port field, etc. (= a plurality of parameters); thus, header data includes first data indicative of at least one parameter (DSCP)); 
based at least on the accessed first data, cause sorting of each of the received plurality of data packets into one of a plurality of packet traffic categories comprising at least a first packet traffic category and a second packet traffic category ([0045] the present scheme implements a default behavior to map the Differentiated Services Code Point (DSCP) (= first data indicative of at least one QoS management parameter) equal to "Expedited Forwarding" User Datagram Protocol (UDP) packets to the high priority queue (= low latency queue); [0077] service flows may mark individual packets as NQB, for example, using conventional ECN (e.g., "ECT(1)") or DiffServ Codepoint (DSCP) (e.g., "Expedited Forwarding") techniques; [0102] Data sources that tag (using DSCP) their traffic to be classified into the Low Latency Service Flow (LL SF) 512 are expected not to build a queue by sending what is termed Non-Queue-Building (NQB) traffic 505 (= a first packet traffic category); [0104] To ensure its packets are classified into the LL SF 512, the low rate data source will tag them with a Non-Queue-Building Diffserv Codepoint (DSCP); the packets without the NQB DSCP (= first data) correspond to the second packet traffic category, and thus based on the DSCP the data packets can be sorted into the first traffic category or the second traffic category.); and
 based at least on the sorting, utilize (i) at least a first type of queue configured for the plurality of data packets in the first packet traffic category, and (ii) at least a second type of queue configured for the plurality of data packets in the second packet traffic category ([0058] and Fig. 3: In operation, classification module 302 (within the scheduler 300 implemented in a CMTS) separates the upstream traffic into a first traffic queue 304 and a second traffic queue 306. First traffic queue 304 is dedicated to sending a low latency service flow 308 (for low latency traffic or a first packet category), and second traffic queue 306 is dedicated to sending a primary service flow 310 (= best-efforts traffic for a second packet category)).  
But White does not disclose “based at least on the sorting, utilize (i) at least a first type of bearer configured for carrying respective ones of the plurality of data packets in the first packet traffic category, and (ii) at least a second type of bearer configured for carrying respective ones of the plurality of data packets in the second packet traffic category, from the computerized apparatus to at least one destination”.
However, in the same field of endeavor, Sun discloses establishing a low-latency bearer (= a first type of bearer) and a best-efforts bearer (= a second type of bearer) for carrying the plurality of data packets from the computerized apparatus to the destination network address based at least on the accessed QoS data ([0047] The EPS bearer is typically associated with the QoS (= first data). Multiple bearers can be established for a user in order to provide different QoS streams or connectivity to different PDNs. For example, a user might be engaged in a voice (e.g., VoIP) call while at the same time performing web browsing or File Transfer Protocol (FTP) download. A VoIP bearer (= a low-latency bearer) would provide the necessary QoS for the voice call, while a best-effort bearer would be suitable for the web browsing or FTP session.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packet classifier of White, based on the above teaching from Sun, to derive “based at least on the sorting, utilize (i) at least a first type of bearer configured for carrying respective ones of the plurality of data packets in the first packet traffic category, and (ii) at least a second type of bearer configured for carrying respective ones of the plurality of data packets in the second packet traffic category, from the computerized apparatus to at least one destination”, and thus obtain the limitations of claim 18, because the voice traffic requiring low latency can be classified as a first traffic category that would require a low latency bearer or a first type of bearer, and the web browsing would correspond to a second traffic category that can be served by a best effort bearer or a second type of bearer. The modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by implementing prioritized bearer resource allocation to meet the traffic QoS needs in order to improve network performance.

Regarding claim 32, White discloses a computerized method of parsing packetized data traffic using at least a computerized packet processing apparatus of a network, the computerized method comprising: 
receiving at the computerized packet processing apparatus a plurality of data packets relating to data transmitted from a computerized user device; accessing data from the plurality of data packets ([Abstract] A scheduling device for managing a packet queue of a communication gateway includes a receiving portion configured to receive data packets according to at least one communication protocol; [0004] and Fig. 1: In the upstream direction, network 100 includes a Wi-Fi device 102, which communicates with a gateway 104 over a wireless communication pathway 106; [0057] and Fig. 3: scheduler 300 is implemented within the operation of a CM, but may alternatively, or additionally, be implemented within the operation of a CMTS (= a computerized packet processing apparatus). Scheduler 300 includes a classification module 302 that is configured to track the received upstream traffic and classify service flows as being one of active and inactive; thus, the scheduler 300 receives data packets issued from a WiFi device 102 (= a user device)),
the accessed data indicative of (i) at least one destination for the plurality of data packets, and (ii) at least one parameter relating to handling of the plurality of packets during at least a portion of routing of packets to the at least one destination ([0031] and Fig. 5: The packet classifier 101 is configured to receive a data packet 102a comprising packet header data 201a via one of the input ports P1, and upon receipt thereof, to perform a first comparison. This first comparison comprises comparing the header data 201a of the received data packet with feature definition data 203, 205. In examples described herein, the feature definition data corresponds directly to header fields of the data packet, so e.g. a source and/or destination IP address field, a DSCP field, a destination port field, etc.; thus, header data includes first data indicative of at least one parameter (DSCP)); 
based at least on the accessed data, causing sorting of at least a portion of the received plurality of data packets into a packet traffic category associated with low-latency packet processing ([0045] the present scheme implements a default behavior to map the Differentiated Services Code Point (DSCP) (= first data indicative of at least one QoS management parameter) equal to "Expedited Forwarding" User Datagram Protocol (UDP) packets to the high priority queue (= low latency queue); [0077] service flows may mark individual packets as NQB, for example, using conventional ECN (e.g., "ECT(1)") or DiffServ Codepoint (DSCP) (e.g., "Expedited Forwarding") techniques; [0102] Data sources that tag (using DSCP) their traffic to be classified into the Low Latency Service Flow (LL SF) 512 are expected not to build a queue by sending what is termed Non-Queue-Building (NQB) traffic 505 (= a first packet traffic category); [0104] To ensure its packets are classified into the LL SF 512, the low rate data source will tag them with a Non-Queue-Building Diffserv Codepoint (DSCP); thus, the packets with the NQB DSCP are sorted into a traffic category associated with low-latency packet processing.); and 
causing use of at least a first type of queue configured for carrying the plurality of sorted data packets from the computerized apparatus to the at least one destination ([0058] and Fig. 3: In operation, classification module 302 (within the scheduler 300 implemented in a CMTS) separates the upstream traffic into a first traffic queue 304 and a second traffic queue 306. First traffic queue 304 is dedicated to sending a low latency service flow 308 (indicates sending low latency traffic to a destination identified in the header), and second traffic queue 306 is dedicated to sending a primary service flow 310.).  
But White does not disclose “causing use of at least a first type of bearer configured for carrying the plurality of sorted data packets from the computerized apparatus to the at least one destination”.
However, in the same field of endeavor, Sun discloses establishing a low-latency bearer (= a first type of bearer) for carrying the plurality of data packets from the computerized apparatus to the destination network address based at least on the accessed QoS data ([0047] The EPS bearer is typically associated with the QoS. Multiple bearers can be established for a user in order to provide different QoS streams or connectivity to different PDNs. For example, a user might be engaged in a voice (e.g., VoIP) call while at the same time performing web browsing or File Transfer Protocol (FTP) download. A VoIP bearer (= a low-latency bearer) would provide the necessary QoS for the voice call, while a best-effort bearer would be suitable for the web browsing or FTP session.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packet classifier of White, based on the above teaching from Sun, to derive “causing use of at least a first type of bearer configured for carrying the plurality of sorted data packets from the computerized apparatus to the at least one destination”, and thus obtain the limitations of claim 32, because the voice traffic requiring low latency can be classified as a first traffic category that would require a low latency bearer or a first type of bearer. The modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by implementing prioritized bearer resource allocation to meet the traffic QoS needs in order to improve network performance.

Regarding claim 33, White and Sun disclose the limitations of claim 32 as set forth, and White further discloses wherein the receiving at the computerized packet processing apparatus a plurality of data packets comprises receiving via at least a portion of wireline modem system disposed within a wireline network used at least to backhaul data from the computerized user device via at least one wireless access node (White: [0004] and Fig. 1: Gateway 104 may include, for example, a cable modem (CM) 108, or alternatively, gateway 104 is coupled with a CM 108; [0005] Gateway 104 communicates with a cable modem termination system (CMTS) 110 (= the computerized packet processing apparatus) over connection 112 using a DOCSIS 3.1 protocol. Connection 112 may be, for example, a coaxial cable or a fiber-optic link.).  

 Claims 19-24, 34-35, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Sun, and further in view of Jin et al. (US 20220007274 A1; hereinafter “Jin”).

Regarding claim 19, White and Sun disclose the limitations of claim 18 as set forth. But White and Sun do not disclose wherein the at least one parameter comprises a 3GPP (Third Generation Partnership Project) 5G NR (Fifth Generation New Radio) network slice parameter or indicator. 
However, in the same field of endeavor, Jin discloses wherein the at least one parameter comprises a 3GPP (Third Generation Partnership Project) 5G NR (Fifth Generation New Radio) network slice parameter or indicator ([0096] the access network device may be a gNB or a transmission point (TRP or TP) in a 5G system such as an NR system; [0110] A network slice (network slice, NS) includes a complete network function. One physical network may include one or more network slices, and different network slices may meet different service requirements, for example, a latency, bandwidth, security, and reliability; [0111] the network slice identification information (= network slice parameter or indicator) is used to indicate a service that can be initiated by the terminal device in a current registration area.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of White and Sun as applied to claim 18, based on the above teaching from Jin, to derive the limitations of claim 19, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by implementing prioritized bearer resource allocation to meet the traffic QoS needs of a network slice in order to improve network performance.

Regarding claim 20, White, Sun, and Jin disclose the limitations of claim 19 as set forth, and Jin further discloses wherein the 3GPP 5G NR network slice parameter or indicator comprises one or more of a S-NSSAI (Single Network Slice Selection Assistance Information) ([0112] Indication information of each network slice in any embodiment of this application may include at least one of a network slice identifier, single network slice selection assistance information (single network slice selection assistance information, S-NSSAI), and access network slice selection assistance information (RAN network slice selection assistance information, R-NSSAI).).  

Regarding claim 21, White, Sun, and Jin disclose the limitations of claim 20 as set forth, and Jin further discloses wherein: the one or more of a S-NSSAI (Single Network Slice Selection Assistance Information) is indicative of two or more slice types; and the 3GPP 5G NR network slice parameter or indicator further comprises a slice differentiator (SD) configured to differentiate at least one aspect of the two or more slice types ([0114] Network slice type information: For example, the network slice type information may indicate network slice types such as enhanced mobile broadband (enhanced mobile broadband, eMBB), ultra-reliable low-latency communication (ultra-reliable low latency communications, LTRLLC), and massive machine-type communications (massive Machine Type Communication, mMTC). Optionally, the network slice type information may alternatively indicate an end-to-end network slice type, including a RAN-to-core network (core network, CN) network slice type, a RAN-side network slice type, or a CN-side network slice type; thus, a slice differentiator (SD) is configured to differentiate latency type (= at least one aspect of the two or more slice types).).  

Regarding claim 22, White and Sun disclose the limitations of claim 18 as set forth. But White and Sun do not disclose wherein the at least one parameter comprises a parameter which describes expected network behavior of at least one type of network partition or slice.
However, in the same field of endeavor, Jin discloses wherein the at least one parameter comprises a parameter which describes expected network behavior of at least one type of network partition or slice ([0114] Network slice type information: For example, the network slice type information may indicate network slice types such as enhanced mobile broadband (enhanced mobile broadband, eMBB), ultra-reliable low-latency communication (ultra-reliable low latency communications, LTRLLC), and massive machine-type communications (massive Machine Type Communication, mMTC). Optionally, the network slice type information may alternatively indicate an end-to-end network slice type, including a RAN-to-core network (core network, CN) network slice type, a RAN-side network slice type, or a CN-side network slice type; thus, the network slice type information describes expected latency behaviour (= expected network behavior) of at least one type of network partition or slice.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of White and Sun as applied to claim 18, based on the above teaching from Jin, to derive the limitations of claim 22, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by determining expected behaviour of a network slice in order to meet the traffic QoS needs and improve network performance.

Regarding claim 23, White, Sun, and Jin disclose the limitations of claim 22 as set forth, and Jin further discloses wherein: the at least one type of network partition or slice comprises a plurality of different network partitions or slices; and the at least one parameter further comprises data differentiating at least some of the plurality of different network partitions or slices ([0114] Network slice type information: For example, the network slice type information may indicate network slice types such as enhanced mobile broadband (enhanced mobile broadband, eMBB), ultra-reliable low-latency communication (ultra-reliable low latency communications, LTRLLC), and massive machine-type communications (massive Machine Type Communication, mMTC). Optionally, the network slice type information may alternatively indicate an end-to-end network slice type, including a RAN-to-core network (core network, CN) network slice type, a RAN-side network slice type, or a CN-side network slice type; thus, different slices may correspond to services with different latency requirements.).  

Regarding claim 24, White and Sun disclose the limitations of claim 18 as set forth. But White and Sun do not disclose wherein: the computerized apparatus is in data communication with a wireless apparatus having a prescribed maximum latency requirement; and the first type of bearer configured for carrying respective ones of the plurality of data packets in the first packet traffic category comprises a bearer capable of meeting the prescribed maximum latency requirement.
However, in the same field of endeavor, Jin discloses wherein: the computerized apparatus is in data communication with a wireless apparatus having a prescribed maximum latency requirement; and the first type of bearer configured for carrying respective ones of the plurality of data packets in the first packet traffic category comprises a bearer capable of meeting the prescribed maximum latency requirement ([0110] A network slice (network slice, NS) includes a complete network function. One physical network may include one or more network slices, and different network slices may meet different service requirements, for example, a latency, bandwidth, security, and reliability; a prescribed maximum latency requirement is implied).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of White and Sun as applied to claim 18, based on the above teaching from Jin, to derive the limitations of claim 24, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by implementing bearer resource allocation according to the latency requirements of a network slice in order to improve network performance.

Regarding claim 34, White and Sun disclose the limitations of claim 32 as set forth, and White further discloses wherein the wireline network comprises at least a portion of a radio frequency (RF) hybrid fiber coaxial (HFC) cable network ([0004] and Fig. 1: Gateway 104 may include, for example, a cable modem (CM) 108, or alternatively, gateway 104 is coupled with a CM 108; [0005] Gateway 104 communicates with a cable modem termination system (CMTS) 110 over connection 112 using a DOCSIS 3.1 protocol. Connection 112 may be, for example, a coaxial cable or a fiber-optic link.).  
But White and Sun do not explicitly disclose the receiving a plurality of data packets comprises receiving the plurality of data packets from a 3GPP (Third Generation Partnership Project) 5G NR (Fifth Generation New Radio) compliant gNodeB.  
However, in the same field of endeavor, Jin discloses receiving the plurality of data packets from a 3GPP (Third Generation Partnership Project) 5G NR (Fifth Generation New Radio) compliant gNodeB ([0096] the access network device may be a gNB or a transmission point (TRP or TP) in a 5G system such as an NR system; [0110] A network slice (network slice, NS) includes a complete network function. One physical network may include one or more network slices, and different network slices may meet different service requirements, for example, a latency, bandwidth, security, and reliability.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of White and Sun as applied to claim 32, based on the above teaching from Jin, to derive the limitations of claim 34, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by implementing prioritized bearer resource allocation for traffic received from 5G NR gNB in order to improve network performance.

Regarding claim 35, White, Sun, and Jin disclose the limitations of claim  34 as set forth, and Jin further discloses wherein the accessing data from the plurality of data packets indicative of [[(ii)]] at least one parameter relating to handling of the packets during at least a portion of routing of packets to the at least one destination comprises accessing 3GPP 5G NR network slice data ([0096] the access network device may be a gNB or a transmission point (TRP or TP) in a 5G system such as an NR system; [0110] A network slice (network slice, NS) includes a complete network function. One physical network may include one or more network slices, and different network slices may meet different service requirements, for example, a latency, bandwidth, security, and reliability.).

Regarding claim 37, White discloses a computerized method of parsing packetized data traffic using at least a computerized packet processing apparatus of a network, the computerized method comprising: 
receiving at the computerized packet processing apparatus a plurality of data packets relating to data transmitted from a computerized user device; accessing data from the plurality of data packets ([Abstract] A scheduling device for managing a packet queue of a communication gateway includes a receiving portion configured to receive data packets according to at least one communication protocol; [0004] and Fig. 1: In the upstream direction, network 100 includes a Wi-Fi device 102, which communicates with a gateway 104 over a wireless communication pathway 106; [0057] and Fig. 3: scheduler 300 is implemented within the operation of a CM, but may alternatively, or additionally, be implemented within the operation of a CMTS (= a computerized packet processing apparatus). Scheduler 300 includes a classification module 302 that is configured to track the received upstream traffic and classify service flows as being one of active and inactive; thus, the scheduler 300 receives data packets issued from a WiFi device 102 (= a user device)). 
But White does not disclose (a) the accessed data comprising data relating to a plurality of network partitions or slices to be used for handling respective subsets of the plurality of data packets during at least a portion of routing of the respective subsets of the plurality of data packets to one or more destinations; (b) based at least on the accessed data, causing sorting of at least some of the respective subsets of data packets into respective at least two packet traffic categories, at least one of the at least two packet traffic categories associated with packet processing intended to at least meet one or more latency requirements; and (c) causing selection of at least a first type of data bearer configured for carrying at least some of the plurality of sorted data packets associated with at least one of the subsets from the computerized apparatus to the one or more destinations consistent with the one or more latency requirements.  
However, in the same field of endeavor, Sun discloses utilization of a low-latency bearer (= a first type of bearer) for carrying the plurality of data packets from the computerized apparatus to the destination network address based at least on the accessed QoS data ([0047] The EPS bearer is typically associated with the QoS. Multiple bearers can be established for a user in order to provide different QoS streams or connectivity to different PDNs. For example, a user might be engaged in a voice (e.g., VoIP) call while at the same time performing web browsing or File Transfer Protocol (FTP) download. A VoIP bearer would provide the necessary QoS for the voice call (corresponding to a low-latency bearer), while a best-effort bearer would be suitable for the web browsing or FTP session.).
Furthermore, in the same field of endeavor, Jin discloses the accessed data comprising data relating to a plurality of network partitions or slices to be used for handling respective subsets of the plurality of data packets during at least a portion of routing of the respective subsets of the plurality of data packets to one or more destinations ([0096] the access network device may be a gNB or a transmission point (TRP or TP) in a 5G system such as an NR system; [0110] A network slice (network slice, NS) includes a complete network function. One physical network may include one or more network slices, and different network slices may meet different service requirements, for example, a latency, bandwidth, security, and reliability; [0111] the network slice identification information (= network slice parameter or indicator) is used to indicate a service that can be initiated by the terminal device in a current registration area.); and
causing sorting of at least some of the respective subsets of data packets into respective at least two packet traffic categories, at least one of the at least two packet traffic categories associated with packet processing intended to at least meet one or more latency requirements ([0110] A network slice (network slice, NS) includes a complete network function. One physical network may include one or more network slices, and different network slices may meet different service requirements, for example, a latency, bandwidth, security, and reliability; a latency requirement is implied; [0114] Network slice type information: For example, the network slice type information may indicate network slice types such as enhanced mobile broadband (enhanced mobile broadband, eMBB), ultra-reliable low-latency communication (ultra-reliable low latency communications, LTRLLC), and massive machine-type communications (massive Machine Type Communication, mMTC). Optionally, the network slice type information may alternatively indicate an end-to-end network slice type, including a RAN-to-core network (core network, CN) network slice type, a RAN-side network slice type, or a CN-side network slice type; thus, different slices may correspond to services with different latency requirements.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of White, based on the above teachings from Sun and Jin, to derive “causing use of at least a first type of bearer configured for carrying the plurality of sorted data packets from the computerized apparatus to the at least one destination”, and thus obtain the limitations of claim 37, because the voice traffic requiring low latency can be classified as a first traffic category that would require a low latency bearer or a first type of bearer, and the web browsing would correspond to a second traffic category that can be served by a best effort bearer or a second type of bearer. The modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by implementing bearer resource allocation according to the latency requirements of a subset of data traffic on a network slice in order to improve network performance.

Regarding claim 38, White, Sun, and Jin disclose the limitations of claim 37 as set forth, and Jin further discloses wherein: the receiving a plurality of data packets comprises receiving the plurality of data packets from a 3GPP (Third Generation Partnership Project) 5G NR (Fifth Generation New Radio) compliant gNodeB ([0096] the access network device may be a gNB or a transmission point (TRP or TP) in a 5G system such as an NR system; [0110] A network slice (network slice, NS) includes a complete network function. One physical network may include one or more network slices, and different network slices may meet different service requirements, for example, a latency, bandwidth, security, and reliability.); 
the data relating to a plurality of network partitions or slices to be used for handling respective subsets of the plurality of data packets comprises a plurality of 5G NR S-NSSAI (Single Network Slice Selection Assistance Information) data ([0112] Indication information of each network slice in any embodiment of this application may include at least one of a network slice identifier, single network slice selection assistance information (single network slice selection assistance information, S-NSSAI), and access network slice selection assistance information (RAN network slice selection assistance information, R-NSSAI); [0114] Network slice type information: For example, the network slice type information may indicate network slice types such as enhanced mobile broadband (enhanced mobile broadband, eMBB), ultra-reliable low-latency communication (ultra-reliable low latency communications, LTRLLC), and massive machine-type communications (massive Machine Type Communication, mMTC). Optionally, the network slice type information may alternatively indicate an end-to-end network slice type, including a RAN-to-core network (core network, CN) network slice type, a RAN-side network slice type, or a CN-side network slice type; thus, a slice handles a subset of the plurality of data packets.).  

Regarding claim 39, White, Sun, and Jin disclose the limitations of claim 38 as set forth, and Jin further discloses classifying traffic based at least in part on particular values of the respective plurality 5G NR S-NSSAI data ([0112] Indication information of each network slice in any embodiment of this application may include at least one of a network slice identifier, single network slice selection assistance information (single network slice selection assistance information, S-NSSAI), and access network slice selection assistance information (RAN network slice selection assistance information, R-NSSAI); [0114] Network slice type information: For example, the network slice type information may indicate network slice types such as enhanced mobile broadband (enhanced mobile broadband, eMBB), ultra-reliable low-latency communication (ultra-reliable low latency communications, LTRLLC), and massive machine-type communications (massive Machine Type Communication, mMTC). Optionally, the network slice type information may alternatively indicate an end-to-end network slice type, including a RAN-to-core network (core network, CN) network slice type, a RAN-side network slice type, or a CN-side network slice type; thus, a slice handles a subset of the plurality of data packets according to respective S-NSSAI.).  Although White, Sun, and Jin do not explicitly disclose causing selective sorting of only a portion of the subsets, the selective sorting based at least in part on particular values of the respective plurality 5G NR S-NSSAI data, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Jin.

 Claims 25 and 36 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Sun, in view of Jin, and further in view of Panchal et al. (US 20200053546 A1; hereinafter “Panchal”).

Regarding claim 25, White, Sun, and Jin disclose the limitations of claim 24 as set forth, and Jin further discloses wherein the at least one parameter comprises a 3GPP (Third Generation Partnership Project) 5G NR (Fifth Generation New Radio) network slice parameter or indicator ([0096] the access network device may be a gNB or a transmission point (TRP or TP) in a 5G system such as an NR system; [0110] A network slice (network slice, NS) includes a complete network function. One physical network may include one or more network slices, and different network slices may meet different service requirements, for example, a latency, bandwidth, security, and reliability; [0111] the network slice identification information (= network slice parameter or indicator) is used to indicate a service that can be initiated by the terminal device in a current registration area.).
But White, Sun, and Jin do not disclose wherein: the prescribed maximum latency requirement comprises a 3GPP 5G NR one (1) millisecond roundtrip latency requirement.
However, in the same field of endeavor, Panchal discloses wherein the prescribed maximum latency requirement comprises a 3GPP 5G NR one (1) millisecond roundtrip latency requirement ([0009] multi-access edge computing (MEC) functionalities, as described herein, by which a user device can obtain content (e.g., data, packets, and/or the like), from a content server provided at an edge of a RAN network, at extremely low latencies (e.g., less than 10 milliseconds (ms), less than 5 ms, less than 1 ms, and/or the like) (indicating 1 ms round trip time); [0015] The application identifiers can identify and/or be associated with low-latency applications accessible to the UE and include and/or be associated with latency requirements (e.g., a minimum latency value or range associated with an application, a specified latency value or range associated with an application, and/or the like); [0029] the PDCP connection agent can examine the latency value or range associated with the application identifier included in the packet flow to determine whether the packet is destined for a low-latency application. For example, where the latency value or range satisfies a threshold (e.g., a threshold value or range)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of White, Sun, and Jin as applied to claim 24, based on the further teaching from Jin, and the above teaching from Panchal, to derive the limitations of claim 25, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by implementing bearer resource allocation according to the latency requirements of a network slice in a 5G NR network in order to improve network performance.

Regarding claim 36, White, Sun, and Jin disclose the limitations of claim  34 as set forth. But White, Sun, and Jin do not disclose wherein the causing use of at least a first type of bearer configured for carrying the plurality of sorted data packets from the computerized apparatus to the at least one destination comprises use of a bearer capable of meeting a 5G NR roundtrip latency requirement associated with the plurality of sorted data packets.
However, in the same field of endeavor, Panchal discloses wherein the prescribed maximum latency requirement comprises a 3GPP 5G NR one (1) millisecond roundtrip latency requirement ([0009] multi-access edge computing (MEC) functionalities, as described herein, by which a user device can obtain content (e.g., data, packets, and/or the like), from a content server provided at an edge of a RAN network, at extremely low latencies (e.g., less than 10 milliseconds (ms), less than 5 ms, less than 1 ms, and/or the like) (indicating 1 ms round trip time); [0015] The application identifiers can identify and/or be associated with low-latency applications accessible to the UE and include and/or be associated with latency requirements (e.g., a minimum latency value or range associated with an application, a specified latency value or range associated with an application, and/or the like); [0029] the PDCP connection agent can examine the latency value or range associated with the application identifier included in the packet flow to determine whether the packet is destined for a low-latency application. For example, where the latency value or range satisfies a threshold (e.g., a threshold value or range)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of White, Sun, and Jin as applied to claim 34, based on the above teaching from Panchal, to derive the limitations of claim 36, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by implementing bearer resource allocation according to the latency requirements of sorted data packets in order to improve network performance.

 Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Sun, in view of Jin, and further in view of Al-Banna et al. (US 9363202 B2; hereinafter “Al-Banna”).

Regarding claim 26, White and Sun disclose the limitations of claim 18 as set forth. But White and Sun do not disclose wherein: the at least one parameter comprises a 3GPP (Third Generation Partnership Project) 5G NR (Fifth Generation New Radio) network slice parameter or indicator; and the first type of bearer configured for carrying respective ones of the plurality of data packets in the first packet traffic category comprises a DOCSIS (Data Over Cable System Interface Specification) low-latency bearer having an associated low-latency queue. 
However, in the same field of endeavor, Jin discloses wherein: the at least one parameter comprises a 3GPP (Third Generation Partnership Project) 5G NR (Fifth Generation New Radio) network slice parameter or indicator ([0096] the access network device may be a gNB or a transmission point (TRP or TP) in a 5G system such as an NR system; [0110] A network slice (network slice, NS) includes a complete network function. One physical network may include one or more network slices, and different network slices may meet different service requirements, for example, a latency, bandwidth, security, and reliability; [0111] the network slice identification information (= network slice parameter or indicator) is used to indicate a service that can be initiated by the terminal device in a current registration area.).. 
Furthermore, in the same field of endeavor, Al-Banna discloses the first type of bearer configured for carrying respective ones of the plurality of data packets in the first packet traffic category comprises a DOCSIS (Data Over Cable System Interface Specification) low-latency bearer having an associated low-latency queue (Col. 4, Lines 1-10: In some implementations, the CMTS 125 can include a low-latency upstream scheduler 240 operable to communicate a transmission schedule to subscribers via the HFC interface 220. In some implementations, the low-latency upstream scheduler 240 can assign a first group of channels to regular DOCSIS packets, while a second group of channels is assigned to short DOCSIS packets. Thus, devices with regular traffic loads will experience standard latency, while devices with small amounts of traffic can experience low latency for transmission of small packets; Col. 6, Lines 1-11: services can be classified as short packet flows dynamically, statically, or combinations thereof down to a burst by burst dynamic classification. For example, some services (e.g., voice or video) may benefit from low-latency transmission but may contain a mixture of long and short packets, while best efforts type flows may not require low-latency, but do not require a full transmission opportunity and [[are]] thus contribute to network inefficiency.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of White and Sun as applied to claim 18, based on the above teaching from Jin and Al-Banna, to derive the limitations of claim 26, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by implementing bearer resource allocation according to the DOCSIS low latency requirements in order to improve network performance.

Regarding claim 27, White, Sun, Jin, and Al-Banna disclose the limitations of claim 26 as set forth, and Jin further discloses wherein: the at least one 3GPP 5G NR network slice parameter or indicator indicates at least one latency requirement ([0096] the access network device may be a gNB or a transmission point (TRP or TP) in a 5G system such as an NR system; [0110] A network slice (network slice, NS) includes a complete network function. One physical network may include one or more network slices, and different network slices may meet different service requirements, for example, a latency, bandwidth, security, and reliability; [0111] the network slice identification information (= network slice parameter or indicator) is used to indicate a service that can be initiated by the terminal device in a current registration area.).
Furthermore, Al-Banna discloses the DOCSIS low-latency bearer having an associated low-latency queue is capable of at least meeting the at least one latency requirement (Col. 4, Lines 1-10: In some implementations, the CMTS 125 can include a low-latency upstream scheduler 240 operable to communicate a transmission schedule to subscribers via the HFC interface 220. In some implementations, the low-latency upstream scheduler 240 can assign a first group of channels to regular DOCSIS packets, while a second group of channels is assigned to short DOCSIS packets. Thus, devices with regular traffic loads will experience standard latency, while devices with small amounts of traffic can experience low latency for transmission of small packets; Col. 6, Lines 1-11: services can be classified as short packet flows dynamically, statically, or combinations thereof down to a burst by burst dynamic classification. For example, some services (e.g., voice or video) may benefit from low-latency transmission but may contain a mixture of long and short packets, while best efforts type flows may not require low-latency, but do not require a full transmission opportunity and [[are]] thus contribute to network inefficiency.). 

Regarding claim 28, White, Sun, Jin, and Al-Banna disclose the limitations of claim 26 as set forth, and White further discloses wherein the plurality of instructions are further configured to, when executed on the digital processing apparatus, ignore DSCP (differentiated services code point) data associated with the received plurality of data packets ([0161] A CM 504 or CMTS 506 may also decapsulate headers of certain Ethertypes that are likely to encapsulate an IP header…. If a CM 504 or CMTS 506 traverses such a chain of headers and finds an IP header (v4 or v6), the CM 504 or CMTS 506 proceeds with categorization of packets into Microflows as for IP packets; [0167] Packets with such IP Upper Layer Protocols are categorized into one Microflow if they share identical values of the following 5-tuple or 4-tuple: A) IP Upper Layer Protocol; B) source and destination IP addresses; and either of: C1) source and destination port numbers, for TCP, UDP, UDP-Lite, SCTP, DCCP, etc. and C2) Security Parameters Index (SPI) for IPSec Encapsulating Security Payload (ESP) [RFC4303]; [0170] The default classifiers for the Latency Service Flow solely select certain IP packets; thus indicating sorting using destination address only and ignoring DSCP).

Regarding claim 29, White, Sun, Jin, and Al-Banna disclose the limitations of claim 26 as set forth, and White further discloses wherein: the first data comprises data associated with a first packet processing protocol; the received plurality of data packets further comprise second data associated with a second packet processing protocol ([0031] and Fig. 5: The packet classifier 101 is configured to receive a data packet 102a comprising packet header data 201a via one of the input ports P1, and upon receipt thereof, to perform a first comparison. This first comparison comprises comparing the header data 201a of the received data packet with feature definition data 203, 205. In examples described herein, the feature definition data corresponds directly to header fields of the data packet, so e.g. a source and/or destination IP address field (= second data), a DSCP field (= first data), a destination port field, etc.; thus, header data includes first data (= accessed first data) indicative of a QoS management parameter (= at least one parameter)); and 
the sorting of each of the received plurality of data packets into one of a plurality of packet traffic categories comprises sorting based only on the first data, while ignoring the second data ([0045] the present scheme implements a default behavior to map the Differentiated Services Code Point (DSCP) (= first data indicative of at least one QoS management parameter) equal to "Expedited Forwarding" User Datagram Protocol (UDP) packets to the high priority queue (= low latency queue); [0077] service flows may mark individual packets as NQB, for example, using conventional ECN (e.g., "ECT(1)") or DiffServ Codepoint (DSCP) (e.g., "Expedited Forwarding") techniques; [0102] Data sources that tag (using DSCP) their traffic to be classified into the Low Latency Service Flow (LL SF) 512 are expected not to build a queue by sending what is termed Non-Queue-Building (NQB) traffic 505 (= a first packet traffic category); [0104] To ensure its packets are classified into the LL SF 512, the low rate data source will tag them with a Non-Queue-Building Diffserv Codepoint (DSCP); the packets without the NQB DSCP (= first data) correspond to the second packet traffic category and thus based on the DSCP the first data packets can be sorted into the first traffic category.).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Sun, in view of Jin, in view of Al-Banna, and further in view of Nuggehalli et al. (US 20160337485 A1; hereinafter “Nuggehalli”).

Regarding claim 30, White, Sun, Jin, and Al-Banna disclose the limitations of claim 29 as set forth, and White further discloses packet processing (sorting) by using DSCP, or by using destination address ([0104] To ensure its packets are classified into the LL SF 512, the low rate data source will tag them with a Non-Queue-Building Diffserv Codepoint (DSCP); [0161] A CM 504 or CMTS 506 may also decapsulate headers of certain Ethertypes that are likely to encapsulate an IP header…. If a CM 504 or CMTS 506 traverses such a chain of headers and finds an IP header (v4 or v6), the CM 504 or CMTS 506 proceeds with categorization of packets into Microflows as for IP packets; [0167] Packets with such IP Upper Layer Protocols are categorized into one Microflow if they share identical values of the following 5-tuple or 4-tuple: A) IP Upper Layer Protocol; B) source and destination IP addresses; and either of: C1) source and destination port numbers, for TCP, UDP, UDP-Lite, SCTP, DCCP, etc. and C2) Security Parameters Index (SPI) for IPSec Encapsulating Security Payload (ESP) [RFC4303]; [0170] The default classifiers for the Latency Service Flow solely select certain IP packets; thus indicating sorting using DSCP, or by using destination address only and ignoring DSCP).
But White, Sun, Jin, and Al-Banna do not explicitly disclose wherein: the first packet processing protocol comprises a protocol that is non-native to the computerized apparatus; and the second packet processing protocol comprises a protocol that is native to the computerized apparatus.
However, in the same field of endeavor, Nuggehalli discloses that packet processing using DSCP is a native protocol for IP traffic ([0042] IP provides native support for differentiated QoS using the DSCP field in IPv4 Type of Service (ToS) and IPv6 Traffic Class (TC) fields.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of White, Sun, Jin, and Al-Banna as applied to claim 29, based on the above teaching from Nuggehalli, to derive “wherein: the first packet processing protocol comprises a protocol that is non-native to the computerized apparatus; and the second packet processing protocol comprises a protocol that is native to the computerized apparatus”, because the specification (P. 2, lines 27-31) describes native classifier sorting traffic marked with DSCP-EF suggesting DSCP based sorting based on a native protocol. The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by sorting data traffic according to a native protocol in order to implement bearer resource allocation according to the QoS requirements in order to improve network performance.

 Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Sun, and further in view of Chen et al. (US 20210274529 A1; hereinafter “Chen”).

Regarding claim 31, White and Sun disclose the limitations of claim 18 as set forth. But White and Sun do not disclose wherein: the computerized apparatus comprises a 3GPP 5G NR (New Radio) compliant gNB or wireless node; and the first data comprises data based at least on 5G NR QFI (QoS Flow Identification) data. 
However, in the same field of endeavor, Chen discloses wherein a 3GPP 5G NR compliant gNB selects a radio bearer based on 5G NR QFI (QoS Flow Identification) mapping ([0006] a QoS Flow to DRB mapping rule (hereinafter: ‘DRB mapping’) is used for determining the DRB on which data packets for a particular QoS Flow shall be carried; [0008] FIG. 7 illustrates an exemplary scenario with explicit signalling (from the base station to the UE) of the parameters for mapping data packets to appropriate DRBs. As can be seen, in this case the DRB mapping information, including a new QFI, is transmitted to the UE (in step 3) prior to communicating user-plane data on the DRB associated with that QFI (in step 7); [0070] Upon receipt of the uplink data packet from the UE 3, the base station 5 (denoted ‘gNB’ in FIG. 10) forwards the uplink data packet (together with the associated QFI 23) to the UPF 11 (step 4); [0071] Since in this example the uplink data was sent using the default DRB (and since the network may intend to use a different DRB for data packets having that particular QFI 23), the base station 5 proceeds to generate (using its QoS module 65) and send, in step 5, via the correct DRB, an appropriate (user-plane) downlink data packet 20…).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of White and Sun as applied to claim 18, based on the above teaching from Chen, to derive “the first data comprises data based at least on 5G NR QFI (QoS Flow Identification) data”, and thus obtain the limitations of claim 31, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by implementing bearer resource allocation according to the QoS requirements of 5G NR data traffic in order to improve network performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Williams et al. (US 20200267077 A1) –  Classifying data based on destination address and/or DSCP.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471